,.1;
 f




       UNITED STATES OF AMERICA

                      v.

       FRANK TYLER VALME

                                         ORDER OF FORFEITURE

             WHEREAS,       pursuant         to   the   entry     of   a   Memorandum   of    Plea

       Agreement by the defendant on July 11, 2018, and further evidence

       of record as presented by the Government, the Court finds that the

       following property is hereby forfeitable pursuant to 18 U.S.C. §

       924 (d) (1),    made    applicable         to    this   proceeding by virtue          of    28

       U.S. C.   § 2 4 61 ( c) ,   as    a   firearm and ammunition used in              knowing

       violations of 18 U.S.C. §§ 922(g) (1) and 924, to wit:

             (a)      Springfield Armory Model XD-45 ACP,                   .45 caliber pistol

                      bearing serial number GM426706, and

             (b)      Any   and    all       related        ammunition,    including    but       not

                      limited to,       (2) nine rounds of .45 caliber ammunition;

             AND WHEREAS,
                  r
                          by virtue of said Memorandum of Plea Agreement,

       the United States is now entitled to possession of said personal

       property, pursuant to Fed. R. Crim. P. 32.2(b)(3);




                                                        1
      It is hereby ORDERED, ADJUDGED and DECREED:

      1.        That based upon the Memorandum of Plea Agreement as to

the   defendant      Frank   Tyler Valme,     the   United   States   is   hereby

authorized to seize the above-stated personal property, and it is
                                                         \
hereby forfeited to the United States for disposition in accordance

with the law,       including destruction, as allowed by Fed. R. Crim. -
                                                     ~




P. 32.2 (b) (3).      In accordance with Fed. R. Crim. P. 32.2 (b) (4) (A),

this Order shall be final as to the defendant upon entry.

      2.        That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

      The Clerk is hereby directed to send copies of this Order

to all counsel of record.

      SO ORDERED.       This   _L__   day of November, 2018.




           ,-




                                          2
